The petitioner, David Lippmann, maintains in his petition that he is being wrongfully restrained of his liberty at St. Vincent Hospital's psychiatric ward and that the respondent, Alan Johnson, is the president of the hospital. Petitioner's admission to the hospital was pursuant to a voluntary admission application form, signed and filed by petitioner's guardian and mother, Mrs. Lois Lippmann. Subsequent to the voluntary admission, petitioner submitted a written request for his release to respondent pursuant to R. C. 5122.03. Petitioner asserts that respondent was required to release petitioner forthwith or file an affidavit pursuant to R. C. 5122.11. In the alternative, petitioner asserts that, pursuant to R. C. 5122.03
and 5122.141, he is entitled to a probable cause hearing within three court days from the date on which the request is made, and, if the hearing is not conducted, petitioner alleges he is entitled to an immediate discharge.
Petitioner also alleges that he was wrongfully denied the right to representation of counsel in that his counsel was refused access to petitioner's medical records. Petitioner also alleges that respondent failed to notify petitioner of his rights under the law within 24 hours after his admission in violation of R. C. 5122.27(G) and 5122.29(A). In his amended petition, petitioner maintains that the denial of his rights to freely communicate with, and be visited at reasonable times by, his counsel is a violation of R. C. 5122.29(C) and his constitutional rights to due process of law. The petitioner prayed for a writ of habeas corpus directing the president of St. Vincent Hospital to release him or, in the alternative, to bring the petitioner before this court to determine the legality of his detention.
The answer of the respondent is generally in the nature of a general denial with a second defense averring that the petitioner *Page 239 
has full and adequate remedies at law which he has failed to exhaust prior to pursuing this remedy for an extraordinary writ. The intervenor has also answered with a general denial and with a further allegation that on April 7, 1980, intervenor was appointed guardian of the person of David Lippmann, who is an incompetent by reason of mental illness; that, pursuant to legal authority, she admitted David Lippmann to St. Vincent Hospital's psychiatric ward; and, that petitioner's restraint of liberty is legal.
The stipulations established that, by proceedings before the Probate Court of Lucas County, Mrs. Lippmann was appointed guardian of the person of petitioner for the reason that he is an incompetent by reason of mental illness; that Mrs. Lippmann signed an application for voluntary admission of the petitioner to St. Vincent Hospital's psychiatric ward, and, that thereafter, petitioner submitted a written request for release pursuant to R. C. 5122.03; that no action was taken by respondent on petitioner's request for release; that petitioner's counsel obtained admission to St. Vincent Hospital's psychiatric ward and met with petitioner and obtained his signature on a retainer agreement and on an authorization for release of information; and, that respondent has failed to release information as requested by petitioner's counsel. Other stipulations were made which are not pertinent to the disposition of this action. My reasoning turns on the application of R. C. 5122.02.
Upon consideration of the foregoing, I would deny the writ on the grounds that petitioner has other and adequate remedies available. See 26 Ohio Jurisprudence 2d, Habeas Corpus, Section 45, and cases therein cited. *Page 240